DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-9 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A magnetic body detecting device comprising: a detecting portion at a front end that, in a state of being in contact with or proximity to a subject, detects a magnetic body,.., the correcting portion is arranged such as to cancel out the magnetic field generated by the magnet main body portion at a front or rear end portion of the magnet portion and adjust a magnetic field gradient of a magnetic field generated by the magnet portion at the specific position by performing separation inwardly in a front/rear direction from the front or rear end portion at 
Claims 3-4 and 5-9 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 03/12/2021 and the searches attached disclose Kusakabe (U.S. Publication 20180242877) discloses Magnetic fluid detecting device teaching a magnetic fluid detecting device that detects magnetic fluid that has been injected into a living body, the magnetic fluid detecting device with a detector detecting magnetic fluid in the body when it is in contact with or adjacent to the body, an output device that outputs the detection results in a prescribed output form, a controller that controls the output device based on the detected value inputted from the detector, and a power supply module that supplies power to the detector, output device and controller, using a battery B as the power source, the detector with a magnetic sensor, a temperature sensor and a permanent magnet, at the tip section of the non-magnetic shaft, and an insulating member covering the magnetic sensor, temperature sensor and permanent magnet, a magnetic flux density blank region is formed on the central axis of the permanent magnet, when a magnetic fluid is not in the vicinity, the magnetic flux density blank region does not produce magnetic flux lines and has a magnetic flux density of approximately 0, but magnetic flux lines aggregate as the magnetic fluid is approached, creating a region of increasing magnetic flux density. Placing the magnetic sensor in this region of high magnetic 

    PNG
    media_image1.png
    569
    765
    media_image1.png
    Greyscale


Yokotani (U.S. Publication 20020101233) discloses a magnetic detection teaching The magnetic detection apparatus includes a magnetoelectric conversion element in the form of a magnetoresistance element having a magnetic resistance value varied in accordance with a change in a magnetic field applied thereto, a magnet with the direction of magnetization thereof oriented in a direction perpendicular to a radial direction of the rotating member in which the magnet faces the rotating member, a magnetic guide formed of iron and having a first pole projection and a second pole projection formed in a spaced apart relation with 

    PNG
    media_image2.png
    737
    536
    media_image2.png
    Greyscale








Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858